IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

               MATTHEW JACKSON v. STATE OF TENNESSEE

                     Appeal from the Circuit Court for Lake County
                      No. 11CR9552      R. Lee Moore, Jr., Judge




                No. W2011-00583-CCA-R3-HC - Filed August 31, 2011


The Petitioner, Matthew Jackson , appeals the Circuit Court of Lake County’s dismissal of
his pro se petition for writ of habeas corpus. The State has filed a motion requesting that this
Court affirm the trial court’s dismissal pursuant to Rule 20 of the Rules of the Court of
Criminal Appeals. Following our review, we grant the State’s motion and affirm the
judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

J.C. M CLIN, J., delivered the opinion of the Court, in which JOHN EVERETT WILLIAMS
and CAMILLE R. M CMULLEN, JJ., joined.

Matthew Jackson, Tiptonville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General, for the Appellee, State of Tennessee.

                               MEMORANDUM OPINION

       In two separate cases, the Petitioner entered guilty pleas to two counts of aggravated
rape, aggravated kidnapping, aggravated robbery, and theft of property over $500. Following
a sentencing hearing, the trial court imposed concurrent sentences of twenty-five years for
aggravated rape, twelve years for aggravated kidnapping, ten years for aggravated robbery,
and two years for theft, resulting in an effective sentence of twenty-five years. The
Petitioner’s sentence was affirmed on direct appeal. See State v. Matthew Melton Jackson,
No. M2001-01999-CCA-R3-CD, 2003 Tenn. Crim. App. LEXIS 96 (Tenn. Crim. App., at
Nashville, Feb. 7, 2003), perm. to appeal denied (Tenn. May 12, 2003). The Petitioner then
filed a petition for post-conviction relief. The post-conviction court granted relief with
regard to the theft conviction and denied relief with regard to the remaining convictions.
This Court affirmed the post-conviction court’s judgment on appeal. See Matthew Melton
Jackson v. State, No. M2004-01342-CCA-R3-PC, 2005 Tenn. Crim. App. LEXIS 481 (Tenn.
Crim. App., at Nashville, May 18, 2005), perm. to appeal denied (Tenn. Oct. 31, 2005).

        The Petitioner next filed a petition for writ of habeas corpus contending that his
sentence is illegal and void because the trial court enhanced his sentence in violation of his
Sixth Amendment right to a jury trial, as interpreted by the United States Supreme Court in
Blakely v. Washington, 542 U.S. 296 (2004). The trial court denied the petition. On appeal,
this Court affirmed the denial holding that the Petitioner’s “claim of an erroneously enhanced
sentence based upon the holdings in Blakely and its progeny, even if proven, would render
the judgment voidable, not void and, as such, is not cognizable in a habeas corpus case.”
Matthew Jackson v. State, No. W2010-01205-CCA-R3-HC, 2010 Tenn. Crim. App. LEXIS
1058, at *6 (Tenn. Crim. App., at Jackson, Dec. 14, 2010) (citations omitted). This Court
further held that “Blakely does not apply retroactively to cases on collateral appeal.” Id.
(citation omitted).

        On February 15, 2011, the Petitioner filed a petition for writ of habeas corpus
challenging his sentence based upon Blakely and Cunningham v. California, 549 U.S. 270
(2007), and challenging the chain of custody of a gun and plastic bag. On March 8, 2011,
the trial court denied the petition, and the Petitioner filed a timely notice of appeal.

        A prisoner is guaranteed the right to habeas corpus relief under Article I, section 15
of the Tennessee Constitution. See also T.C.A. § 29-21-101, et seq. However, the grounds
upon which a writ of habeas corpus may be issued are very narrow. Taylor v. State, 995
S.W.2d 78, 83 (Tenn. 1999). “Habeas corpus relief is available in Tennessee only when ‘it
appears upon the face of the judgment or the record of the proceedings upon which the
judgment is rendered’ that a convicting court was without jurisdiction or authority to
sentence a defendant, or that a defendant’s sentence of imprisonment or other restraint has
expired.” Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). “[T]he purpose of a habeas
corpus petition is to contest void and not merely voidable judgments.” Id. at 163. A void
judgment “is one in which the judgment is facially invalid because the court lacked
jurisdiction or authority to render the judgment or because the defendant’s sentence has
expired.” Taylor, 995 S.W.2d at 83. In contrast,

       a voidable judgment is facially valid and requires the introduction of proof
       beyond the face of the record or judgment to establish its invalidity. Thus, in
       all cases where a petitioner must introduce proof beyond the record to establish
       the invalidity of his conviction, then that conviction by definition is merely

                                             -2-
       voidable, and a Tennessee court cannot issue the writ of habeas corpus under
       such circumstances.

Hickman v. State, 153 S.W.3d 16, 24 (Tenn. 2004) (internal citation and quotations omitted);
see also Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007) (citations omitted). Moreover,
it is the petitioner’s burden to demonstrate, by a preponderance of the evidence, that the
judgment is void or that the confinement is illegal. Wyatt v. State, 24 S.W.3d 319, 322
(Tenn. 2000).

        If the habeas corpus court determines from the petitioner’s filings that no cognizable
claim has been stated and that the petitioner is not entitled to relief, the petition for writ of
habeas corpus may be summarily dismissed. See Hickman, 153 S.W.3d at 20. Further, the
habeas corpus court may summarily dismiss the petition without the appointment of a lawyer
and without an evidentiary hearing if there is nothing on the face of the judgment to indicate
that the convictions are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994), superseded by statute as stated in State v. Steven S. Newman, No. 02C01-9707-CC-
00266, 1998 Tenn. Crim. App. LEXIS 282 (Tenn. Crim. App., at Jackson, Mar. 11, 1998).

        The Petitioner previously challenged his sentences under Blakely and its progeny in
a habeas corpus proceeding, and this Court rejected the claim. See Matthew Jackson, 2010
Tenn. Crim. App. LEXIS 1058, at *6. Because this claim has been previously adjudicated,
the Petitioner is barred from raising the issue. See Bryan Pearson v. State, No. E2005-02606-
CCA-R3-HC, 2006 Tenn. Crim. App. LEXIS 434, at *6 (Tenn. Crim. App., at Knoxville,
May 26, 2006), perm. to appeal denied (Tenn. Oct. 2, 2006). The Petitioner’s challenge to
the admission of evidence based upon chain of custody is waived by the Petitioner’s guilty
plea. See Parker v. State, 492 S.W.2d 456, 457 (Tenn. Crim. App. 1972) (“A plea of guilty,
understandingly and voluntarily entered on the advice of counsel, constitutes an admission
of all facts alleged and is a waiver of all nonjurisdictional and procedural defects and
constitutional infirmities, if any, in a prior stage of the proceedings.”). Finally, the Petitioner
contends that the trial court failed to inform him that his prior convictions and other factors
could be used to increase his sentence. Because the Petitioner failed to raise the issue in his
petition for writ of habeas corpus in the trial court, this issue is waived. Moreover, the
Petitioner’s claims regarding the plea colloquy were previously raised in the post-conviction
relief petition and addressed by the post-conviction court and this Court. See Matthew
Melton Jackson, 2005 Tenn. Crim. App. LEXIS 481, at **26-32. Thus, the Petitioner is
barred from raising his issue. See Bryan Pearson, 2006 Tenn. Crim. App. LEXIS 434, at *6.

      When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action taken in a proceeding without a jury and such judgment

                                                -3-
or action is not a determination of guilt, and the evidence does not preponderate against the
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. Accordingly, it is ordered that the State’s motion is granted.
The judgment of the trial court is affirmed in accordance with Rule 20, Rules of the Court
of Criminal Appeals.




                                                     _________________________________
                                                     J.C. MCLIN, JUDGE




                                               -4-